Citation Nr: 0708471	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-04 589	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for chronic suppurative otitis media.

2.  Entitlement to an increased (compensable) disability 
rating for chronic frontal sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In October 2006, the Board remanded the veteran's increased-
rating claims for otitis media and sinusitis for a Board 
hearing via video conference.  In February 2007, the 
appellant testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge; a copy of the 
hearing transcript is associated with the record.  This case 
is now before the Board for further appellate consideration.  

At the video conference hearing, the veteran and his spouse 
testified that his service-connected hearing loss has 
increased in severity.  The Board construes the testimony as 
a claim for an increased rating for the veteran's service-
connected hearing loss.  This issue has not been developed 
for appellate review, and, accordingly, is referred to the RO 
for appropriate action.  

A motion to advance this case on the docket, due to the 
veteran's illness and financial hardship, was received by the 
Board in August 2006.  This motion was granted by the Board 
later in August 2006.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  The veteran's otitis media is manifested by drainage and 
suppuration.  

2.  The veteran's frontal sinusitis is only manifested by 
post-nasal drip.  There is no medical evidence of any 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches and 
pain or nasal crusting.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a disability rating of 10 percent for otitis 
media have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.87, 
Diagnostic Code 6200 (2006).

2.  The criteria for a compensable disability rating for 
frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6512 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively March 
2004 and February 2005 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the veteran's increased 
rating claims, of what VA would do or had done, what evidence 
he should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claims, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran including private and VA medical 
treatment records.  The veteran and his representative stated 
at the video conference hearing that there were no additional 
medical records regarding the veteran's sinusitis.  Further, 
the veteran was examined in April 2002 and March 2005 in 
connection with this matter.  Thus, the Board considers the 
VA's duty to assist is satisfied.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a December 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  When implementing 
the award for an increased rating for otitis media, the RO 
will address any notice defect with respect to the effective 
date.  Significantly, the veteran retains the right to appeal 
any effective date assigned by the RO.  On the other hand, 
since the veteran's increased rating claim for frontal 
sinusitis is being denied and an effective date will not be 
assigned; there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  Moreover, the 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that compensable disability ratings 
should be assigned for his chronic otitis media and frontal 
sinusitis to reflect more accurately the severity of his 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Increased Rating for Chronic Suppurative Otitis Media

A noncompensable rating (0 percent) is currently in effect 
for the veteran's service-connected chronic suppurative 
otitis media under 38 C.F.R. § 4.87, Diagnostic Code 6200.  
Diagnostic Code 6200 provides that a maximum 10 percent 
rating during suppuration or with aural polyps.  Further the 
code notes that hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, may be rated separately.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2006).

In support of his claim, the veteran testified that his left 
ear had pus like discharge and was cleaned at the VA Medical 
Center (VAMC) between January and February 2007.  A review of 
the veteran's medical records shows that the veteran was 
treated for left ear drainage by the Ear, Nose, and Throat 
Surgical Association in January 1999, July 2002, and December 
2003.  Further, an August 2002 letter from I. H. Kielmovitch, 
M.D., notes that although the veteran received treatment for 
the drainage of his left ear, he cannot be considered cured 
from such an ailment and would need treatment at irregular 
intervals.  

VA ear disease examination reports in April 2002 and March 
2005 show that the veteran's ears were normal at the time of 
the examination with no active ear disease.  However, given 
the private medical evidence, the veteran's testimony, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that there was suppuration and drainage to the 
veteran's otitis media and his symptomatology warrants a 10 
percent disability rating under Diagnostic Code 6200.

In April 2002 and March 2005, the veteran underwent VA 
audiometric and ear disease examinations.  In both instances, 
the veteran reported no vertigo.  On physical examination, 
both examiners found that there were no tympanic membranes 
perforations associated with his otitis media and his 
auricles were normal, bilaterally.  Due to the lack of 
medical evidence for vertigo or dizziness, a rating under 
Diagnostic Codes 6204 and 6205 are not warranted.  Likewise, 
since his auricles were normal a separate rating under 
Diagnostic Code 6207 is not warranted.

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's otitis media warrants a 10 
percent disability rating under Diagnostic Code 6200.

Increased Rating for Chronic Frontal Sinusitis

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that symptomatology related to his sinus 
disability includes headaches, and nasal discharge.  

A noncompensable rating (0 percent) is current in effect for 
the veteran's service-connected frontal sinusitis under 
38 C.F.R. § 4.97, Diagnostic Code 6512.  A maximum 50 percent 
evaluation requires radical surgery with chronic 
osteomyelitis, or: near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

A 30 percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 10 percent evaluation requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

Lastly, a noncompensable evaluation is detected by X-rays 
only.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2006).

The veteran's claims file contains private and VA outpatient 
treatment records and VA sinus examination reports.  VA 
outpatient treatment records from October 2000 to April 2004 
fails to document any reports of headaches, pain, or nasal 
drainage or crusting.  In December 2003, Dr. Kielmovitch 
noted small mucoid drainage in both nasal airways.

In April 2002, the veteran underwent a VA sinus examination, 
where he reported nasal congestion, post-nasal drip, and 
occasional facial pain.  Upon examination, the veteran had 
multiple points of tenderness overlying the face area.  Upon 
examination, the mucous membranes were pink and moist with no 
lesions.  There was no purulent discharge and his frontal and 
maxillary sinuses were nontender to palpation.  The examiner 
did note the presence of post-nasal drip.  After reviewing 
the evidence, the examiner concluded that the veteran's sinus 
was normal with post-nasal drip.  

Subsequently, in March 2005, the veteran underwent another VA 
sinus examination where an X-ray revealed a small metallic 
foreign body in association anterior to the left frontal 
sinus.  On examination, the veteran's septum was midline with 
mucous membranes pink and moist.  Again, there were no 
lesions and frontal sinuses were nontender to palpation.  
Similar to the April 2002 examination, the examiner found the 
veteran's sinus to be normal with post-nasal drip.

Given the medical evidence, the Board finds that the 
symptomatology required for a 10 percent rating have not been 
met.  Despite the veteran's testimony, the records show that 
the veteran only currently suffers from post-nasal drip.  
There is no evidence of any incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain or crusting.  Therefore, 
entitlement to a compensable evaluation for frontal 
sinusitis, under Diagnostic Code 6512, is not merited.

The preponderance of the evidence is against the award of a 
compensable disability rating for frontal sinusitis and, it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extraschedular Consideration

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's otitis media or sinus disorder 
has resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 10 percent for chronic suppurative 
otitis media is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A compensable disability rating for frontal sinusitis is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


